  Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 1 of 12 PageID: 1




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                  Honorable Mark Falk

      V.                                   Mag. No. 19

 CHRISTOPHER FASCHAN                       CRIMINAL COMPLAINT




       I, Justin Benagh, the undersigned complainant being duly sworn, state
the following is true and correct to the best of my knowledge and belief:

                            SEE ATTACHMENT A

       I further state that I am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF) and that this complaint is based on the
following facts:

                            SEE ATTACHMENT B




                                            Jufrmn Benagh
                                            Special Agent
                                            Bureau of Alcohol, Tobacco, and
                                            Firearms & Explosives (ATF)


Sworn to before me and subscribed in my presence,
April 3, 2019, Essex County, New Jersey



Honorable Mark Falk
United States Magistrate Judge                       re of Judicial Officer



                                       1
  Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 2 of 12 PageID: 2




                               ATTACHMENT A

                                COUNT ONE
                 (Unlawful Possession of Destructive Devices)

      From at least in or about February 2019, in Sussex County, in the District
of New Jersey and elsewhere, the defendant,

                          CHRISTOPHER FASCHAN,

knowingly did possess firearms/destructive devices, as defined in Title 26,
United States Code, Sections 5845(a)(8) and 5845(ifll), to wit, possessed
destructive devices which were not registered to him in the National Firearms
Registration and Transfer Record, as required by Title 26, United States Code,
Section 5841.

      In violation of Title 26, United States Code, Sections 586 1(d) and 5871.




                                        2
  Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 3 of 12 PageID: 3




                                 COUNT TWO
       (Unlawful Possession of Explosive Materials by a Convicted Felon)

      From at least in or about February 2019, in Sussex County, in the District
of New Jersey and elsewhere, the defendant,

                           CHRISTOPHER FASCHAN,

having been convicted of a crime punishable by imprisonment for a term
exceeding one year in the Superior Court of New Jersey, Sussex County, did
knowingly ship or transport any explosive in or affecting interstate or foreign
commerce or to received or possessed any explosive which has been shipped or
transported in or affecting interstate or foreign commerce, namely, Black Powder.




      In violation of Title 18, United States Code, Sections 842(i)(1), 844(a)(1).




                                         3
  Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 4 of 12 PageID: 4




                                   COUNT THREE
                   (Possession of a Firearm by a Convicted Felon)

      On or about February 4, 2019, in Sussex County, in the District of New
Jersey and elsewhere, the defendant,

                            CHRISTOPHER FASCHAN,

having been convicted of a crime punishable by imprisonment for a term
exceeding one year in the Superior Court of New Jersey, Sussex County, did
knowingly possess in and affecting commerce firearms and ammunition, namely:

      (1)    One 9mm Smith and Wesson semi-automatic, Model 5, high capacity
            handgun, bearing serial number TEY4898;

      (2)    One 9mm Fabrique Nationale Herstal semi-automatic Handgun,
            Model FNX-9, bearing serial number FX1U018745;

      (3)    One Mossberg 12 Gauge Shotgun, Model # 500, bearing serial number
            T9 16868;

      (4) One Savage .22 Caliber Long Rifle, Model # 64, bearing serial number
          L363896;

      (5)    One Sturm Ruger .22 Caliber handgun, Model Mark 1, bearing serial
            number 10-36591;

      (6)    One .556 Caliber ammunition magazine with a 100 round capacity;

      (7)     Five pistol magazines loaded with 9MM hollow point rounds, as
            follows:

               a. Magazine-i loaded with 18 rounds;

               b. Magazine-2 loaded with 12 rounds;

               c. Magazine-3 loaded with 11 rounds;

               d. Magazine-4 loaded with 9 rounds;

               e. Magazine-5 loaded with 9 rounds.

      (8) One large capacity 9MM pistol magazine loaded with 25 rounds.

      In violation of Title 18, United States Code, Section 922(g)(i) and 924(d).




                                          4
  Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 5 of 12 PageID: 5




                               ATTACHMENT B

       I, Justin Benagh, am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF). I am fully familiar with the facts set forth herein
based on my own investigation, my conversations with other law enforcement
officers, and my review of reports, documents, and photographs of the evidence.
Where statements of others are related herein, they are related in substance and
part. Because this Complaint is being submitted for a limited purpose, I have
not set forth each and every fact that I know concerning this investigation.
Where I assert that an event took place on a particular date and time, I am
asserting that it took place on or about the date and time alleged.

       1.    On or about February 1, 2019, at approximately 10:45 p.m.,
CHRISTOPHER FASCHAN (“FASCHAN”) drove to the area of an individual’s home
in and around Stanhope, New Jersey and displayed what FASCHAN called a
“Bomb” to the individual (“Individual-i”). According to Individual-i, FASCHAN
stated, “this may be a good area to let this thing off’ before leaving the area of
Individual-i’s home.

      2.   At approximately iO:52 p.m. and thereafter, reports of a bomb
detonation (“Bomb Report”) were received by the Byram Township Police
Department.

      3.    At approximately 10:54 p.m., shortly after the Bomb Report,
FASCHAN called Individual-i and, according to Individual-i, stated “That’s
something that could easily be put under someone’s car, not that I would do that
or anything.”

      4.     On or about February 4, 20i9, law enforcement agents interviewed
FASCHAN at the Roxbury, NJ Police Department. During that interview,
FASCHAN stated that he had ignited a two-pound bomb in the area of Lake
Lackawanna, Stanhope, New Jersey. FASCHAN further described other explosive
devices he had built, including a device that contained BB fragmentation.
FASCHAN further stated that when making bombs he used and mixed Potassium
Perchlorate, Aluminum Powder, and Tannerite. FASCHAN further stated that he
had multiple firearms located as his residence, and provided the combination for
a safe that contained firearms. FASCHAN explained that he purchased many of
his weapons and explosive precursor chemicals, including Tannerite, from
outside of New Jersey.

       5.    On February 4 2019, a State Judge sitting in Sussex County
authorized a search warrant (the “Warrant”) for the apartment where FASCHAN
resides (the “apartment”), the vehicle FASCHAN was known to drive (“the
vehicle”), and other evidence, to include electronic devices, relevant to the
investigation.


                                         5
    Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 6 of 12 PageID: 6




       6.    While executing the search warrant law enforcement officers seized
the following evidence in the apartment of FASCHAN:

             a.    Two (2) Devices, that appear, based on my training and
experience, to be explosive devices’:

                     (1)     Device one (“Device-i”) contained explosive material
                             inside a black in color container with BB fragmentation
                             and a green color fuse protruding from the device in
                             order to initiate the destructive device;

                     (2)     Device two (“Device-2”) contained explosive material in
                             the center with several containers of lighter fluid affixed
                             around the center and a fuse protruding from the device
                             in order to initiate the destructive device.

            b.    Four (4) Plastic Containers labeled “exploding targets”
containing a substance that appears, based on law enforcement agents training
and experience, to constitute Ammonium Nitrate;

            c.    One (1) Package labeled “Thermite” containing separated
       chemicals;

            d.        One (1) Container containing dark colored powder labeled
“Indian Dark”;

              e.      One (i) unlabeled plastic bag containing fine dark colored
powder;

          f.    One (1) Clear plastic container labeled “German Ecartk
aluminum powder”;

              g.      One (1) Plastic Container labeled “Potassium Perchlorate”;

            h.    Three (3) Mason jars (“Jars”) containing a white colored
substance labelled “KCiO4”;

              i.      One (1) Package of Hobby Fuse;

              j.   Two (2) Plastic containers containing sphere shaped gray
colored energetic pellets;


I Based on my review of the evidence, I believe there is probable cause to believe that these
devices meet the definition of “destructive device” under 26 U.S.C. Section 5845(fl(1) because
they each were a “bomb.”

                                               6
  Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 7 of 12 PageID: 7




             k.    One (1) red and white colored can labeled “FFg super fine
black rifle powder”;

            1.    Thirteen (13) homemade M Series pyrotechnic devices;

            m.    Four (4) improvised pyrotechnic shot shells;

            n.    One (1) Box labelled “ten flash banger rounds 37MM”
containing 17 pyrotechnic shot shells;

            o.    One (1) Plastic container containing suspected black powder;

            p.    One (1) plastic container containing dark colored fine powder;

            q.    One (1) bag containing electrical initiators

      7.    A photograph of Device- 1, including the sphere shaped gray colored
energetic pellets, is set forth below:




      8.    A photograph of Device-2 is set forth below:




                 a


                                        7
 Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 8 of 12 PageID: 8




      9.   Based on my training and experience, and conversations with other
law enforcement officers, I am aware of the following:

           a.    Tannerite, aluminum, and potassium perchiorate and black
                 powder can be used an explosive precursor materials, and,
                 when combined, form an explosive material that can create
                 heat and high temperatures;

           b.     Aluminum Powder and sulfur can be used as a fuel for making
                  explosive devices;

           c.    Material such as Black Powder is designed to deflagrate
                 when confined in containers such as the Glass Jar
                 and, when properly confined and lit with a fuse, the Powder
                 explodes;

            d.    Items such as BBs can be used as fragmentation that, when
                  combined with Black Powder, can be released as projectiles,
                  causing damage during an explosion; and

            e.    Ammonium nitrate, Indian dark aluminum powder, German
                  Eckarkt aluminum powder, and Potassium Perchlorate can be
                  used as explosive precursor materials and, when combined,
                  form an explosive material that can create heat and high
                  temperatures.

       10.  Law enforcement agents also found and seized inside the Apartment,
the following firearms, ammunition, and handgun magazines, among other
things:

            a.    One 9mm Smith and Wesson semi-automatic, high capacity
                  handgun, bearing serial number TEY4898;

            b.    One 9mm Fabrique Nationale Herstal semi-automatic
                  Handgun, Model FNX-9, bearing serial number FX1UO 18745;

            c.    One Mossberg 12 Gauge Shotgun, Model # 500, bearing serial
                  number T91686&

            d.    One Savage .22 Caliber Long Rifle, Model # 64, bearing serial
                  number L363896;

            e.    One Sturm Ruger .22 Caliber handgun, Model Mark 1, bearing
                  serial number 10-3659 1;



                                      8
 Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 9 of 12 PageID: 9




          f.    One .556 Caliber ammunition magazine with a 100 round
                capacity;

          g.    Five pistol magazines loaded with 9MM hollow point rounds,
                as follows:

                (1)   Magazine-i loaded with 18 rounds;

                (2)   Magazine-2 loaded with 12 rounds;

                (3)   Magazine-3 loaded with ii rounds;

                (4)   Magazine-4 loaded with 9 rounds;

                (5)   Magazine-5 loaded with 9 rounds.


          h.    One large capacity 9MM pistol magazine loaded with 25
rounds.




                                     9
Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 10 of 12 PageID: 10




        11.   Photographs of some of the aforementioned firearms are set forth
below




       12.  As part of the search warrant, law enforcement officers searched the
vehicle and seized the following:

              a.    An Asus Brand Laptop computer (“Asus Laptop”): A forensic
                    search conducted of the Asus Laptop by the Sussex County
                    prosecutor’s Office revealed an internet history that included
                    web pages related to firearms, ammunition, and silencers;



                                        10
 Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 11 of 12 PageID: 11




            b.    A Samsung Cellular Phone: The phone contained an
                  image/photo on FASCHAN Samsung Cellular Phone that
                  appeared to show an explosive device which had magnets and
                  a remote detonation switch. This photo is consistent with the
                  explosive device that can affixed to certain metal objects,
                  including cars. A photo of this device is set forth below:




       13.   Law enforcement agents also found 5 composition notebooks that
were diaries (the Diaries’) in the apartment. The front of the diary contained
writing stating CHRIS FASCHAN, along with date ranges. The Diaries includes
handwriting that states the following:

            a.    “I got my new threaded fnx 9mm barrel today, and I just
                  placed the order for the suppressor parts as the next step”
                                                            —




                  [Labeled February 1, 2019];

            b.    “I’m a felon” [Labeled Sunday, April 10, 2011];

            c.       .last night i bought my first gun, with my own money. See
                  “. .

                  mom and dad gave me a .22 cal long rifle..”; “all of the money
                  i’ve gained i’ve re-invested or saved, except for the .380
                  automatic I bought from a friends father (to ensure i’m not
                  handling a dirty piece). I bought the .380, 3 clips, + 3 boxes
                  of bullets for $600.. not too great, but it’s a clean gun and
                  that’s a hard thing to come by these days.” [Labeled October
                  10, 2011];

            d.       .my parents finally gave me pop’s old .22 niger mark I that
                  “. .

                  is the smoothest gun i’ve ever held. The clip loads easy and
                  you can literally cock the hammer back in the blink of an eye
                  and you doubt that a bullet has even been loaded until you

                                      11
Case 2:19-cr-00578-BRM Document 1 Filed 04/03/19 Page 12 of 12 PageID: 12




                  cock it again just to see the loaded shell fly out.” [Labeled
                  Thursday, November 10, 2011];

            e.     “I now have 4 guns. My most recent is a Mossberg 500 JIC II
                  (just in case) 12 gauge. It has an 18 inch barrel, and a pistol
                  grip all black. [Labeled December 9, 2011];
                       —




            f.    “The final thing I want to mention, is that i’ve finally learned
                  how to use a remote detonator for explosives and fireworks.”
                  [Labeled December 15th/14th, 2014];

            g.    “Also, I just got 3 lbs of potassium perchlorate in the mail,
                  and i have a lb of Indian Dark aluminum powder and a
                  bunch of new casings coming in the mail by next week.
                  Things are going to get interesting ©. I ordered 6” by 1”
                  diameter shiny red tubes that look like old-school sticks of
                  dynamite.” [Labeled March 28, 2015];

            h.    “With all that money I had/have, I went on a shopping spree
                  and bought 3 new toys. I finally got that snub nose, my old
                  niger mark i, and a new 9. they are black, and blue steel
                  w/wood colored grips, so bad ass.” [Labeled February 24,
                  2016];

            i.    “I got a gun safe for my birthday. [Labeled March 20, 2016].

      14.   On or about March 1, 2019, I received an ATF record from the ATF
national firearms act branch that maintains records of legally registered
destructive devices documenting that there are no records that indicate that
CHRISTOPHER FASCRAN, the defendant, filed a written application for the
possession or transfer of any destructive devices as required for legal possession
and/or transfer, and that FASCHAN is neither a licensee nor a permittee as those
terms are used in 18 U.S.C. § 841W(m).

      15.   On or about February 8, 2010, FASCHAN was convicted in the
Superior Court of New Jersey, Sussex County, of unlawful possession of
controlled substance, in violation of N.J.S.A. 2C:5-2, a crime punishable by
imprisonment for a term exceeding one year.




                                        12
